Citation Nr: 1449757	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  10-25 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus.  

2.  Entitlement to service connection for a left leg injury.  

3.  Entitlement to service connection for erectile dysfunction.  

4.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy.  

5.  Entitlement to special monthly compensation based on loss of use of a creative organ.  

6.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to May 1969 and from March 1970 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, dated in June 2009 and June 2014.

When this matter was previously before the Board in February 2014, the Board remanded the issue of entitlement to an initial compensable evaluation for bilateral hearing loss for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for Type II diabetes mellitus, a left leg injury, erectile dysfunction, and bilateral lower extremity peripheral neuropathy; entitlement to special monthly compensation based on loss of use of a creative organ; and entitlement to an initial compensable rating for bilateral hearing loss.  Before the Board can adjudicate these claims, however, additional development is required.  The Board will discuss each of its reasons for remand in turn.

I.  Issuance of a Statement of the Case 

With regard to the Veteran's claims for entitlement to service connection for Type II diabetes mellitus, a left leg injury, erectile dysfunction, and bilateral lower extremity peripheral neuropathy, as well as entitlement to special monthly compensation based on loss of use of a creative organ, the record reflects that these issues were first adjudicated by the RO in a June 2014 rating decision.  In this regard, in its June 2014 rating decision, the RO denied entitlement to service connection for Type II diabetes mellitus, a left leg injury, erectile dysfunction, and bilateral lower extremity peripheral neuropathy; and denied entitlement to special monthly compensation based on loss of use of a creative organ.  Thereafter, in August 2014, the Veteran filed a Notice of Disagreement (NOD) as to RO's June 2014 decision.  Significantly, however, to date, it does not appear that an SOC has been issued in response to the Veteran's August 2014 NOD.  In such cases, the Board is required to remand the claim for issuance of a SOC.  See 38 C.F.R. § 19.9(c) (2013); see also Manlincon v. West, 12 Vet. App. 238 (1999).

II.  VA Treatment Records

With regard to the Veteran's claim for entitlement to an initial compensable rating for bilateral hearing loss, a review of the Veteran's claims file indicates that records from the VA Medical Center (VAMC) in Bonham, Texas, remain outstanding.  Specifically, the record reflects that, in February 2010 and August 2012, the Veteran underwent audiological testing at the VA Medical Center in Bonham, Texas.  See VA treatment records dated February 8, 2010 and August 8, 2012.  In this regard, the Board notes that word recognition testing conducted at the time of the Veteran's August 2012 VA audiological examination revealed speech recognition scores of 92 percent in the right ear and 88 percent in the left ear.  Significantly, however, to date, the results of the February 2010 and August 2012 puretone threshold testing have not been associated with the claims.  Accordingly, on remand the RO/AMC should make arrangements to obtain a complete copy of the Veteran's VA treatment records, to specifically include copies of the February 2010 and August 2012 audiograms.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2) (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issues of entitlement to service connection for (1) Type II diabetes mellitus, (2) a left leg injury, (3) erectile dysfunction, and (4) bilateral lower extremity peripheral neuropathy, as well as entitlement to special monthly compensation based on loss of use of a creative organ.  Inform the Veteran that in order to complete the appellate process for this issue, he should submit a timely substantive appeal.  If the Veteran perfects his appeal by filing a timely substantive appeal, the matter should be returned to the Board for further appellate review, if otherwise in order.
	
2.  Obtain a complete copy of the Veteran's treatment records from the VA Medical Center in Bonham, Texas, regarding his hearing loss, to specifically include copies of audiological test results dated on February 8, 2010, and August 8, 2012.  If such records are unavailable, the claims file should be clearly documented to that effect.  

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the bilateral hearing loss issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



